UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________
In Re:                                                       NOTICE OF APPEARANCE

Shlome Braun                                                 Case No.: 18-23900-rdd
                                                             (Chapter 13)
                          Debtor.
                                                             Assigned to:
                                                             Hon. Robert D. Drain
________________________________________                     Bankruptcy Judge


       PLEASE TAKE NOTICE, that the undersigned hereby appears on behalf of Rushmore Loan
Management Services, LLC in the within proceeding with regard to its interest in the property known as 65
Reagan Road, Spring Valley, NY 10977.

        Please send copies of all Notices and all papers filed in the case to the undersigned. Further, please add
our firm to the mailing matrix.

DATED:        December 28, 2018
              Williamsville, New York
                                                          Yours,
                                                          GROSS POLOWY, LLC
                                                          Attorneys for Rushmore Loan Management Services,
                                                          LLC




                                                          Richard P Fay, Esq.
                                                          Gross Polowy, LLC
                                                          1775 Wehrle Drive, Suite 100
                                                          Williamsville, NY 14221
                                                          Telephone (716)204-1700

TO:

By ECF:

      Clerk, United States Bankruptcy Court
      Southern District Of New York

      John Fazzio, Esq.             Attorney for Debtor

      Krista M. Preuss, Esq.        Chapter 13 Trustee
